Name: Commission Regulation (EC) NoÃ 219/2005 of 10 February 2005 amending Regulation (EC) NoÃ 919/94 laying down detailed rules for the application of Council Regulation (EEC) NoÃ 404/93 as regards banana producersÃ¢ organisations
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural structures and production
 Date Published: nan

 11.2.2005 EN Official Journal of the European Union L 39/9 COMMISSION REGULATION (EC) No 219/2005 of 10 February 2005 amending Regulation (EC) No 919/94 laying down detailed rules for the application of Council Regulation (EEC) No 404/93 as regards banana producers organisations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas (1), and in particular Article 9 thereof, Whereas: (1) Commission Regulation (EC) No 919/94 (2) lays down, in particular, the conditions for the recognition of producer organisations, and Annex I thereto establishes the minimum volume of marketable production of bananas and the minimum number of producers that the organisations must prove they have as members. (2) The minimum volume of marketable production of bananas and the minimum number of producers applicable to producer organisations in Cyprus must be established. (3) In order to fulfil the economic tasks assigned to the producer organisations as regards production and marketing, to increase income from marketing and to improve the management of the sector, the creation of larger units must be encouraged and the thresholds relating to the number of members and the marketable volumes in Cyprus must be established. (4) Regulation (EC) No 919/94 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 919/94 is hereby replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 106, 27.4.1994, p. 6. Regulation as last amended by Regulation (EC) No 1042/2002 (OJ L 157, 15.6.2002, p. 43). ANNEX ANNEX I Region of production in the Community Minimum number of members Minimum volume of marketable production of bananas (in tonnes net weight) Greece (Crete and Lakonia) 4 40 Spain (Canary Islands) 100 30 000 France:    Guadeloupe 100 30 000  Martinique 100 30 000 Cyprus 125 5 000 Portugal (Madeira, the Azores and Algarve) 5 10